Case 0:20-cv-00215-SWS Document 73-1 Filed 01/19/21 Page 1 of 17

REAL ESTATE PURCHASE AGREEMENT

This Agreement is made by and between Rock Creek Ranch, Inc., a Delaware
corporation, as "Seller" and Dally Up, LLC, a Wyoming limited liability company, of
Clark, Wyoming, as "Buyer." In consideration of the mutual promises contained herein,
the Seller and the Buyer agree as follows:

1.0 Purchase and Sale. Subject to the terms and conditions of this Agreement,
Seller agrees to sell to Buyer, and Buyer agrees to buy from Seller, an undivided one
hundred percent (100%) interest in certain real property (the “Real Property”) located in
Park County, Wyoming, and described on attached Exhibit A.

2.0 Purchase Price. The total purchase price for ‘the Real Property (the
“Purchase Price”) shall be Six Hundred Thousand ($600,000.00) payable as follows:

2.1 Within three (3) days of execution of this Agreement, Buyer
shall pay to Seller, in cash or certified funds, an earnest money
deposit of Sixty Thousand Dollars, being ten percent (10%) of the
purchase price. In the event Seller does not hold merchantable fee
title to the Real Property enabling the Seller to convey merchantable
fee title to Buyer, or in the event Buyer is unable to obtain financing
for the purchase of the Real Property, or in the event the Real
Property does not appraise for at least $600,000.00, or in the event
that there is a default on the part of Seller, this sum shall be returned
to Buyer. In the event there is a failure to close this agreement due
to a default on the part of Buyer, this sum shall be retained by Seller
as liquidated damages.

2.2 The remaining balance of Five Hundred and Forty Thousand Dollars
($540,000.00), shall be paid by Buyer to Seller in cash or certified funds at
closing.

3.0 Date of Closing and Delivery of Possession. Closing of the transaction

contemplated by this Agreement shall be held on or before July 26, 2010, at a time and
place mutually agreed upon by the Parties. Possession shall be given on the date of

closing.

4.0 Title. Title shall be conveyed to Dally Up, LLC.

EXHIBIT

Ps

 
Case 0:20-cv-00215-SWS Document 73-1 Filed 01/19/21 Page 2 of 17

5.0 Costs. Except as provided in this Agreement, Buyer shall be solely
responsible for all costs and closing costs associated with inspections of the Real
Property and improvements thereon, appraisals, loan origination and related charges for
financing of the purchase of the Real Property, and any and all other costs for which the
Buyer may incur in connection with this transaction. Except as provided in this
Agreement, all other costs not specifically allocated shall be divided equally between
Seller and Buyer.

6.0 Merchantable Title.

6.1 Within ten (10) days after execution of this Agreement,
Seller, at its expense, shall cause to be delivered to Buyer a
commitment for title insurance issued by a title insurance company
authorized to do business in Park County, Wyoming, showing good
and merchantable fee simple title to the Real Property in Seller. The
commitment for title insurance shall be subject only to (i) the general
exceptions contained in the commitment; (ii) exceptions and
reservations contained in the patents from the United States; (iii)
prior mineral reservations; (iv) easements, restrictions and rights-of-
way of record; and (v) title exceptions which may be removed by the
payment of money at the time of closing and which Seller agrees and
covenants to so remove at closing.

6.2 In the event Seller’s title is not good, marketable, and
reasonably acceptable to Buyer, Buyer shall provide a written
statement of its objections to title at least fourteen (14) days prior to
the closing date. Seller shall then have a reasonable time in which to
take such curative action as may be necessary, which shall be done
at Seller’s expense, or, at Seller’s option, Seller may rescind this
Agreement, provided that Buyer shall be given a reasonable
opportunity to waive objections to title prior to any rescission of this
Agreement.

6.3 Within thirty (30) days after the closing of this transaction,
Seller agrees to deliver a title insurance policy in the full amount of
the purchase price, insuring title to an undivided one hundred
percent (100%) interest in the Real Property in the name of Buyer.
The title insurance policy shall show title in Buyer subject only to:

(i) the general exceptions in the commitment;
Case 0:20-cv-00215-SWS Document 73-1 Filed 01/19/21 Page 3 of 17

(11) | exceptions and reservations in the patents from
the United States;

(iii) | prior mineral reservations;
(iv) easements, restrictions and rights-of-way of record; and

(v) | any mortgage given by Buyer to secure payment of all or any
part of the Purchase Price for the Real Property as described
above.

7.0 Warranty Deed with Restrictions. At closing, Seller shall convey the
property Described in Exhibit A to Buyer by the warranty deed with restrictions in
attached Exhibit B. Buyer agrees to abide by and adhere to the terms and conditions
contained in the warranty deed in Exhibit B, the terms, conditions, and restrictions of
which are hereby incorporated into this Agreement as if fully set forth herein. Buyer
hereby represents and warrants to Seller that Buyer shall abide by and adhere to all terms,
conditions and restrictions contained in the warranty deed in Exhibit B and that this
representation and warranty of Buyer shall survive the closing of this transaction.

8.0 Mineral Rights. Mineral rights, if any, owned by Seller, shall be conveyed
to Buyer, and are deemed included in the purchase made by Buyer under this Agreement.

9.0 Water. All water and water rights, ditches and ditch rights, ownership
documents representing such water and ditch rights, and ditch easements appurtenant to
or used in connection with the Real Property are deemed included in the purchase made
by Buyer under this Agreement.

10.0 Risk of Loss. Risk of loss to the Real Property shall remain with Seller
until delivery of possession to Buyer. In the event the premises are damaged by fire or
other casualty prior to the time risk of loss passes to Buyer, Seller shall be obligated to
repair the damage, or, in the alternative, assign to Buyer funds, including insurance
proceeds, in an amount sufficient to repair the damage, provided that, in the event of an
occurrence causing damage to the Real Property exceeding $10,000.00 prior to the
Closing Date, either party may terminate this Agreement and the earnest money shall be
returned to Buyer.

11.0 Representations and Warranties of Seller. Seller hereby represents and
warrants to Buyer as follows, which representations and warranties shall be effective as
of the date of this Agreement and as of the closing date and shall survive the closing of
this transaction:
Case 0:20-cv-00215-SWS Document 73-1 Filed 01/19/21 Page 4 of 17

11.1. Seller holds good and marketable title to the surface lands
described on Exhibit A, free and clear of any liens, claims, and
encumbrances except those which can be removed and will be
removed by Seller at the time of closing, and Seller has the nght and
authority to convey to Buyer the subject interest in and to the Real
Property;

11.2 To the best of Seller's knowledge, the Real Property is not in
violation of any federal, state, or local law relating to environmental
conditions on, under or about the property, including but not limited
to soil and groundwater conditions; to the best of Seller's knowledge,
there has been no disposal, release, or threatened release of
hazardous materials on the property; and during the ownership of the
property by Seller, there has been no litigation or administrative
enforcement action or proceeding brought or threatened to be
brought alleging the presence, disposal, release, or threatened release
of any hazardous materials on the property;

11.3 To the best of Seller's knowledge there are no agreements or
permits for trespass, timbering, mineral exploration or development,
or other use of the Real Property which exist and which are not of
record in the Office of the County Clerk of Park County, Wyoming;
and

11.4 The transaction described in this Agreement has been duly
authorized by Seller.

12.0 Items Included in the Purchase Price. The purchase price shall include
all fixtures and appurtenant property, including but not limited to fences, gates, lighting,
electrical and plumbing fixtures, heating systems and fixtures, heating stoves, fireplaces
and fireplace inserts, outdoor plants, air conditioning equipment, built-in appliances, floor
coverings, storm windows and doors, screens, curtain and drapery rods, garage door
openers and controls, smoke and fire detection devices, television antennas, mirrors,
awnings, water softeners, water pumps, water filters and other water treatment equipment

13.0 Real Property Taxes. Seller represents that all taxes and assessments for
2009 and all years prior to the year of closing will be paid in full prior to or at closing.
Real property taxes for the year 2010, personal property taxes and assessments, if any,
shall be prorated between Buyer and Seller as of the date of closing. Buyer shall pay all
subsequent taxes and assessments.
Case 0:20-cv-00215-SWS Document 73-1 Filed 01/19/21 Page 5 of 17

14.0 Closing Agent. Shoshone Title shall act as closing agent for this
transaction and shall hold all earnest money and other documents relevant to this

transaction.

15.0 Default.

' 15.1 Failure of any party to perform in accordance with the time
limits set forth in the Agreement may be deemed a default and
entitle the other party to all remedies provided at law, including the
right of specific performance.

15.2 In the event either of the parties default in any of the
covenants herein or fails to close so as to require the party not in
default to commence a legal or equitable action against the
defaulting party, the defaulting party agrees to pay all reasonable
expenses of such litigation, including a reasonable amount for
attorney's fees.

16.0 Notices. Ail notices given pursuant to this Agreement shall be sent by
certified mail, postage prepaid, to the parties as follows:

Seller: Rock Creek Ranch, Inc.
c/o Judith Jefferis
P.O. Box 687
Unionville, PA 19375-0687

Buyer: Dally Up, LLC
89 Road 8RA
Clark, WY 82435

Notices are deemed given five (5) days after mailed in accordance with this paragraph.

17.0 Condition of the Property. Buyer enters into this Agreement in full
reliance upon Buyer's independent investigation and judgment. Buyer understands that at
closing, Buyer shall take the Real Property in its present condition "AS IS" with no
warranty as to condition. Buyer is not relying upon any representations by Seller or
Seller’s agents, except as set forth in this Agreement, as to any condition which Buyer
deems to be material to Buyer's decision to purchase the Real Property. Except as
otherwise provided herein, Buyer accepts the Real Property in its present condition, and
Seller makes no express or implied warranties of habitability or fitness to Buyer.

5
Case 0:20-cv-00215-SWS Document 73-1 Filed 01/19/21 Page 6 of 17

This disclaimer shall not be merged into or extinguished by any warranty deed delivered
under this Agreement.

18.0 Due Diligence.

18.1. The closing of this Agreement is conditioned upon Buyer’s due
diligence examination of the Real Property and all improvements located

_ on the Real Property. During the due diligence period, which begins on the
date of complete execution of the Agreement and ends fourteen (14) days
thereafter at 5:00 p.m. Mountain Standard Time, Buyer shall be entitled, at
Buyer's sole expense, to conduct any inspections, tests, and studies for the
purpose of satisfying Buyer as to the acceptability and suitability of the
Real Property for Buyer’s intended use.

18.2 Buyer and Buyer’s agents shall be allowed access to the Real
Property at all reasonable times for the purpose of making inspections and
conducting tests and studies. Buyer shall not damage the Real Property or
any improvements thereon in connection with any tests, inspections or
studies performed pursuant to this section. Buyer shall not permit any
construction or materialmen's liens to be filed against the Real Property as a
result of tests and studies. Buyer shall indemnify Seller for any damage,
cost or expense, including reasonable attorneys’ fees incurred by Seller, as
a result of Buyer’s tests inspections, or studies.

18.3. On or before the end of the due diligence period, Buyer shall have
the right to (i) terminate this Agreement by written notice to Seller, if Buyer
determines, in Buyer’s sole discretion, that the Property is not satisfactory,
or (ii) provide Seller a written list of objections and concerns. Unless
Buyer provides Seller a written notice of termination or Buyer’s list of
objections and concerns prior to the expiration of the due diligence period,
Buyer shall accept the condition of Real Property and improvements
thereon as is and this Agreement shall continue in full force, and the earnest
money shall thereafter be nonrefundable to Buyer except as otherwise
provided herein.

18.4 ‘If the Buyer provides to Seller a list of objections and concerns
within the time provided above, Seller and Buyer shall have until Noon
Mountain Standard Time three (3) days after the delivery of the list of
objections and concerns to attempt to resolve the objections and concerns

 
Case 0:20-cv-00215-SWS Document 73-1 Filed 01/19/21 Page 7 of 17

of Buyer. If Seller elects not to correct or if the objections and concerns are
not resolved to Buyer’s satisfaction within three (3) days of delivery of the
list of objections and concerns, this Agreement may be terminated by Buyer
by a written notice of termination given to Seller not more that three (3)
days thereafter, in which event, this Agreement shall be terminated, the
earnest money shall be returned to Buyer and the parties shall have no
further obligations herein. If no such notice of termination is timely given,
then any unresolved list of objections and concerns shall be deemed waived
and this Agreement shall continue in full force and effect.

19.0 Real Estate Commission. It is agreed that neither Seller nor Buyer have
incurred any real estate fees or commissions in connection with the purchase of this
Property. In the event that either party has incurred such fees or commissions, the party
incurring those fees and commissions shall pay the same.

20.0 Legal Fees. The Parties agree that each is responsible for their own legal
fees associated with preparing this Agreement, entering into, and completing the
transaction described in this Agreement.

21.0 Further Assurances. Seller agrees to use its best efforts to obtain and to
execute such other documents as may be required to consummate the transaction
contemplated herein.

22.0 Entire Agreement. This Agreement supersedes all prior agreements and
understandings and sets forth the entire agreement of the parties and may not be changed
or terminated orally. No attempted change, termination or waiver of any of the
provisions of this Agreement shall be binding unless in writing and signed by all of the
parties to this agreement.

23.0 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Wyoming.

24.0 Execution in Counterparts and by Fax. This Agreement may be
executed in counterparts and by fax.

25.0 Binding Effect. This Agreement shall be binding upon and enure to the
benefit of the parties named herein and their respective personal representatives, heirs,
successors and assigns.

26.0 Sale Subject to Appraisal and Financing. Seller agrees that the sale of
the Real Property is subject to the ability of Buyer to receive an appraisal of the real
property in the amount of at least $600,000.00, and the ability to obtain financing in the

7

 
Case 0:20-cv-00215-SWS Document 73-1 Filed 01/19/21 Page 8 of 17

amount of $600,000.00. If Buyer is unable to obtain the appraisal and financing as
outlined herein by the closing date, Seller agrees that all earnest money paid as outlined
in Paragraph 2.1 herein shall be refunded to Buyer.

THE REMAINDER OF THIS PAGE HAS BEEN LEFT
INTENTIONALLY BLANK-----SIGNATURE PAGE

TO FOLLOW

 
Case 0:20-cv-00215-SWS Document 73-1 Filed 01/19/21 Page 9 of 17

DATED this \ QO  dayof June, 2010.

SELLER

BUYER

ROCK CREEK RANCH, INC.

Pen
C

eos ApS
Ts ae’ v ‘ene’ 3 ZZ hes ws ee 5
| a

By: ead de 7 Dens \dson WJek&G its
Title: Verve ven

DALLY UP, LLC

 

By: 4 lpeey £2 Letodictrel
SM TERRY. WOODWARD, Member

wal CWeed var acl

<---ANGH? WOODWARD, Member

 
Case 0:20-cv-00215-SWS Document 73-1 Filed 01/19/21 Page 10 of 17

STATE OF ani )
J ] +) SS.
COUNTY OF 7 Dy K )

The ¢ foregoing Real Estate Purchase Agreement was acknowledged before me
this /?f*— atl day of JouEe, 20%, by J. dy Detter, , President

of Rock Creek Ranch, Inc., as Seller.

WITNESS my hand and official seal.

CT Pd Zhi,

Notary Public
My commission expires: DS X ie a LS

  
 

STATE OF 7 )
. ) ss.
COUNTY OF | )
The foregoing Real te Purchase Agreement was acknowledged before me
this 77 day of AVE , 20/P,by Jerry Woodward and Angie

 

Woodward, all the members of Dally Up, LLC, as Buyer.

WITNESS my hand and official seal. l/pnnr

lle
My commission expires: 4 ZI1-( S

 

 

 

10

 
Case 0:20-cv-00215-SWS Document 73-1 Filed 01/19/21 Page 11 of 17

HOLM, BLOUGH and COMPANY

CONSULTING ENGINEERS AND LAND SURVEYORS
1402 Stampede Avenue, Cody, WY 82414

Roy Holm, PE & LS (307) 587-6281

Paul Blough, LS Fax 587-6282
Email: hbco@uritel.net

 

June 10, 2010
Job No. 07-333

ROCK CREEK RANCH, INC.
LEGAL DESCRIPTION OF LANDS BEING CONVEYED

Township 57 North, Range 103 West 6!" P.M. Park County, Wyoming:

Section 26: Northwest one-Quarter Southwest one-Quarter (NW'%SW'4), South one-half
Southwest One-Quarter (S“SW'4)

Section 35: Northeast One-Quarter Northwest One-Quarter (NE4NW 4)
The foregoing legal description is graphically illustrated on the “Record of Survey” attached
hereto and by this mention made a part hereof and being subject to the building envelopes as

shown on said “Record of Survey” and described in a separate document and also being subject
to all rights of way and or easements that legally exist.

Modification in any way of the foregoing legal description terminates all liability of the surveyor
who prepared that description.

S:JOBS2007167-333\07-333 LD 2.doc

EXHIBIT

 

 
Case 0:20-cv-00215-SWS Document 73-1 Filed 01/19/21 Page 12 of 17

 

T.57 N.,R.103 W.

—— $89 °S825°E 2640.61"
W% COR,

SEC2OGRA 4 kt ts tt _ _
4320 .30'
iT oe
N CAP SET
{
|

 

       
 

   

  
   

 

 

 
  
 

 

  

FARRAR LQ 3
QALY WS @ &
“BUILDING OPE 4
a NS wc. 19° &
B i SOs . 4319.24" é
B ABN ee Sb oo
2 \ ia sease'1se 2 2638.47 TS
8 SEE DETAIL A e | S
| 8 | Le
8 fy 2
z I. a<wNfr
- jo ot GES by
24 | S wai? ANNO ss c
° == “91 OH OX be
Fd | & RN x N \ WN \ ‘ 7
g <~ WAAAY “ D
DETAIL A a At SQ MQQQY Sa
SCALE: 4° = 30° = QO SS \
$14°49°39°E “or
sth. 4417.40798- 95° Sag YO 9
P a <a 1846" — a t
Nw COR.
SEC.35 SEC. 35
& Nn _
 & SEC 35 3
a ;
oO “
& 9
$ w
S fw :
o
3B N89 °55'57-w! 2636.84 2
=

SCALE: 1° = 500°

NOTE: THIS DRAWING IS NOT INTENDED TO SHOW ALL RIGHTS OF WAY,
EASEMENTS, PUBLIC OR PRIVATE UTILITIES, IARIGATION FACILITIES, OTHER
IMPROVEMENTS OR FLOOD PLAIN AREAS UPON THE PARCEL OR PARCELS

LEGEND DELINEATED HEREON. THIS SURVEYOR DID NOT CONDUCT A COMPLETE TITLE
7a SEARCH, ABSTRACT STUDY OR HAZARD INQUIRY FOR THE LANDS SHORN
oe) ee Sn A ae 2 anal CERTIFICATE OF SURVEYOR
BRASS CAP FOND _____ CS CERTIFICATE OF SURVEYOR

STATE OF HYONING Jes
2 1/2" ALUM. PIPE WITH 3° ALUM. CAP SET ____ ©) Bounty°oF" PARK 3}

T, PAUL A. BLOUGH ON GEHALF OF HOLM BLOUGH AND COMPANY OF CODY,
NATL, STAKE AND LATH SET ON LINE T]roqaIng io HEREBY CERTIFY. THAT THIS MAP WAS PREPARED FROM FIELD NOTES

 

PROPERTY BOUNDARY 0 ee Saat 4 ct Tata an ia a Ge ee ie a
2007, AUGUST 4, 2008. OBER 17, 2008 AND

BUILOING ENVELOPES —_____ QQ 4°20 MAP CORRECTLY SHOWS THE RESULTS OF SAID SURVEY AND THAT THE
MONMENTS FOUND 08 SET APE AS SHOW TO THE GEST OF of

DON AND JUDITH JEFFERIS
UNIONVILLE, PA

RECORD OF SURVEY SHOWING

ROCK CREEK RANCH LANDS AND

a ee eect ae NW 35 7.57 “HOLM BLOUGH AND Conpany NO” °992
‘A ‘A -
N.A.403 W. 6th P.M. PARK COUNTY, WYOMING. 5% PAUL A. BLOUGH (AGENT)

 

REVISED APAIL 29. 2009
Consus ting Engincere & Cone aurveyore To S04 FEVISED ONDARY | ;
$402 Stanpece Ave 7 B00K 474.
bady. hyomang 82414 (307) -567-6284 wus og $:\JO8S\2007\07-333\07-333rev2

 

 

 
Case 0:20-cv-00215-SWS Document 73-1 Filed 01/19/21 Page 13 of 17

WARRANTY DEED

ROCK CREEK RANCH, INC., a Delaware corporation, of 142 Road 8RA, Clark,
Wyoming 82435, Grantor, for and in consideration of Ten Dollars ($10.00) and other good and
valuable consideration, the receipt of which is hereby acknowledged, conveys and warrants to
DALLY UP, LLC, a Wyoming Limited Liability Company, whose address is 89 Road 8RA,
Clark, WY 82435, all of the real estate situated in County of Park, State of Wyoming, and
described on the attached Exhibit "A" (the “Property”),

Together with all improvements thereon and all appurtenances thereto, including
all appurtenant water rights (provided that water rights are conveyed without
warranties);

Subject to reservations and exceptions in patents from the United States, prior mineral
reservations and conveyances, exceptions, easements, restrictions, covenants and rights-
of-way of record, unrecorded ditch easements, if any, and discrepancies, conflicts in
boundary lines, shortages in area and encroachments which a correct survey and
inspection would disclose;

And subject to the following covenants, conditions, and restrictions:

L.

No residence or other structure, including, without limitation, outbuildings such as
barns, storage sheds, shops, garages or other structures of any kind may be erected
on the Property except on those parts of the Property described as “Building
Envelope 1" and “Building Envelope 2" on the Record of Survey on the attached
Exhibit “A”. All structures currently on the Property which lie outside of the
building envelopes described in Exhibit “A” and Exhibit "B: shall be deemed
non-conforming structures, and if not removed by Grantee, may be maintained
consistent with their current condition and uses, but may not be enhanced,
replaced, expanded, or otherwise changed in exterior size or appearance, with the
exception of the existing residence on the Property, depicted on Profile 6 in
Exhibit “B”, which may be expanded on the south side of the residence only,
provided the height of any addition or expansion may not exceed the height of the
existing structure. Nothing in this section shall be construed to limit the
placement of driveways, irrigation lines, and pasture fences anywhere on the

Property.

The Property may not be divided or subdivided into more than two parcels, and
the number of single-family residences on the Property shall never exceed three
(3). No more than six (6) guest dwellings are allowed on the Property. Guest
dwellings shall not to be occupied full-time and the cumulative square footage of
occupiable space of all guest dwellings shall not exceed the single-family
dwellings. No more than two (2) dormitories used in connection with operations
as a school on the Property shall be permitted on the Property. For purposes of

 
Case 0:20-cv-00215-SWS Document 73-1 Filed 01/19/21 Page 14 of 17

IH.

V.

Vi

VIL.

this section, a dormitory shall not be considered a single-family residence or guest
dwelling. No structure shall exceed a height of thirty-six (36) feet. These
restrictions do not limit the right to construct outbuildings or other structures such
as barns, pools, storage sheds, garages or other structures not used for occupancy
by humans, provided they are otherwise not in violation of the covenants,
conditions, and restrictions contained in this instrument. If an instrument has the
effect of dividing the Property into two (2) parcels, that instrument shall allocate
the total allowable single-family residences, guest dwellings and dormitories
between the two (2) parcels.

No business or commercial building, or signs or billboards advertising any
business, may be erected on the Property. No commercial enterprise or other non-
residential use may be conducted on the Property, provided that this provision
shall not preclude the Grantee from conducting agricultural activities or any
business from within the Grantee's home conducted electronically or by other
means not involving external or visible activities or traffic. Nothing in this
instrument shall prevent operation of the Property, as it is currently operated, as a
school, provided such operations are otherwise not in violation of the covenants,
conditions, and restrictions contained in this instrument.

No structure or associated improvements, except fences, utility lines, and
irrigation lines shall be constructed on any part of the Property where the slope of
the land exceeds thirty (30) degrees.

There shall be no material alteration of the topography of the land, except in the
case of reservoir construction, construction of structures and private roads, and
final grading of outdoor pads and arenas, provided such acts do not otherwise
violate the covenants, conditions and restrictions contained in this agreement.

All external lighting must be placed in the building envelopes identified in
Exhibit "B” and the beams of all external lighting must point downward or
otherwise be shaded so as not to direct or reflect light upward. External lighting
on the Property shall not exceed the illumination requirements reasonably
necessary for residential use, which may include not more than one (1) lighted
outdoor arena. Further, no external lighting shall be placed on the Property,
whether or not located within a building envelope, if such lighting will be visible
from Station 0+00.00, as depicted on Profile 6, attached as Exhibit “B”.

Notwithstanding any other provision in this instrument, no structures of any kind
shall be placed on the Property, whether or not located within a building envelope,
such that it is visible from the Station 0+00.00 as depicted on Profile 6, attached
as Exhibit “B”. Nothing in this section shall be construed to limit the placement
of utility lines, pasture fences, and irrigation lines.

 

 
Case 0:20-cv-00215-SWS Document 73-1 Filed 01/19/21 Page 15 of 17

VIII. The total ground area on the Property covered by impervious surface, including,
without limitation, asphalt, concrete, artificial turf, or structures, but excluding
roads and driveways, shall not exceed 100,000 square feet.

IX. Consistent with all applicable laws and regulations, Grantee shall assure that
adequate irrigation water is running through the Owens Ditch to supply the pond
located on U.S. Forrest Service land, directly south of the Property, with adequate
water for livestock, which graze on the U.S. Forrest Service land approximately
one month each year and which is referred to in U.S. Forrest Service leasing
documents as the “Road Lease.”

x. These covenants, conditions, and restrictions are declared to be covenants running
with the land and also for the benefit of the County of Park, Wyoming, and
adjoining property owners, and shall be fully enforceable by Grantor or Grantor’s
heirs, assigns, successors, or agents, the County of Park, Wyoming, and any
person who owns property adjoining the Property conveyed in this instrument, and
upon all persons acquiring the Property whether by descent, devise, purchase or
otherwise, and any person by the acceptance of title to or any interest in the
Property shall agree and covenant to abide by and fully perform the covenants,
conditions and restrictions contained in this instrument. In the event the Property
is sub-divided as allowed under this instrument, no owner shall be responsible for
the violations of the covenants, conditions, and restrictions contained in this
instrument committed by the owner or owners of any other portion of the
Property, but the owner of each parcel shall have the right of enforcement under
this instrument as to any violations occurring on the other parcel.

The covenants, conditions, and restrictions in this instrument shall be enforceable by
injunction, specific performance, and any other remedy available in law or equity. Any person
found to be in violation of the covenants, conditions, and restrictions in this instrument shall be
Tequired to pay for the cost of restoring the Property to a compliant condition and shall be
responsible for the reasonable attorney’s fees and other costs incurred by the Grantor or other
person seeking to enforce this instrument, whether or not a formal court action is initiated.

The applicability and enforcement of this instrument shall be governed by the laws of the
State of Wyoming.

In the event any portion of this instrument is deemed unenforceable or modified by a
court, all other provisions shall! remain in full force and effect.

Grantor hereby releases and waives all rights under and by virtue of the homestead
exemption laws of this state.

 

 
Case 0:20-cv-00215-SWS Document 73-1 Filed 01/19/21 Page 16 of 17

 

DATED this day of ,20_
ROCK CREEK RANCH, INC,
By:
Title:
STATE OF )
SS
COUNTY OF )

The foregoing Warranty Deed was acknowledged before me this
,20__, by

day of

 

 

WITNESS my hand and official seal.

 

Notary Public
My commission expires:

 

 

 
Case 0:20-cv-00215-SWS Document 73-1 Filed 01/19/21 Page 17 of 17

HOLM, BLOUGH and COMPANY

CONSULTING ENGINEERS AND LAND SURVEYORS
1402 Stampede Avenue, Cody, WY 82414
Roy Holm, PE & LS (307) 587-6281
Paul Blough, LS Fax 587-6282
Email: hbco@tritel net

June 10, 2010
Job No. 07-333

ROCK CREEK RANCH, INC.
LEGAL DESCRIPTION OF LANDS BEING CONVEYED

Township 57 North, Range 103 West 6'! P.M. Park County, Wyoming:

Section 26: Northwest one-Quarter Southwest one-Quarter (NW'%4SW'4), South one-half
Southwest One-Quarter (S4SW'4)

Section 35: Northeast One-Quarter Northwest One-Quarter (NENW)
The foregoing legal description is graphically illustrated on the “Record of Survey” attached
hereto and by this mention made a part hereof and being subject to the building envelopes as

shown on said “Record of Survey” and described in a separate document and also being subject
to all rights of way and or easements that legally exist.

Modification in any way of the foregoing legal description terminates all liability of the surveyor
who prepared that description.

SAJOBS\2007107-333\07-333 LD 2.doc

 
